UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 002-95626-D SIONIX CORPORATION (Exact name of registrant as specified in its charter) Nevada 87-0428526 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 2oop Freeway W, Suite 110 Houston, Texas (Address of principal executive offices) (Zip Code) Issuer’s telephone number (713) 682-6500 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 1, 2013 the number of shares of the registrant’s classes of common stock outstanding was 454,866,623. Table of Contents Part I - Financial Information 3 Item 1. Condensed Consolidated Financial Statements (Unaudited) 3 (Unaudited ) Balance Sheets as of March 31, 2013 and September 30, 2012 3 (Unaudited) Statements of Operations for the three and six months ended March 31, 2013 and 2012 4 (Unaudited ) Statements of Cash Flows for the six months ended March 31, 2013 and 2012 5 Notes to financial statements 6 Forward-Looking Statements 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II – Other Information 18 Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosure 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 2 Part I, Item 1.Financial Statements. Sionix Corporation Condensed Consolidated Balance Sheets (Unaudited) As of March 31, As of September 30, ASSETS Current assets: Cash and cash equivalents $ $ Other receivable Inventory 1,311,349 Other current assets Total current assets 2,778,801 Non-current assets: Property and equipment, net 128,119 Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ 155,547 Accrued Expenses 907,728 Notes payable - related parties Convertible notes, net of debt discount 1,895,378 Secured promissory notes Deferred Revenue Derivative liability 638,178 Shares to be issued - 165,880 Total current liabilities Long-Term Debt, net of discount - Total Liabilities $ $ 4,023,392 Stockholders' Deficit Stockholders' Deficit Attributable to Sionix Corporation: Preferred stock, $0.001 par value, 10,000,000 shares authorized at March 31, 2013 - - Common stock, $0.001 par value (600,000,000 shares authorized; 451,246,460 shares issued and outstanding at March 31, 2013; 387,968,434 shares issued and outstanding at September 30, 2012) 387,968 Additional paid-in capital 34,807,672 Accumulated deficit ) (37,560,000 ) Total stockholders' deficit attributable to Sionix Corporation ) (2,364,360 ) Equity attributable to noncontrolling interest - 1,247,888 Total stockholders' deficit ) (1,116,472 ) Total liabilities and stockholders' deficit $ $ 2,906,920 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Sionix Corporation Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Six Months Ended March 31, Net Revenue - - Cost of revenues - - Gross profit - - Operating expenses General and administrative Sales and marketing Research and development Depreciation Total operating expenses Loss from operations ) Other income (expense) Interest expense and financing costs ) Loss on change in fair value of derivative liability ) Other income ) - ) - Legal settlements - Gain (Loss) on settlement of debt ) ) Total other income (expense) Loss before income taxes ) Income taxes - Net loss ) Less: Net loss attributable to the noncontrolling interest - - Net loss attributable to Sionix Corporation $ ) $ ) $ ) $ ) Amounts attributable to Sionix Corporation: Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) Basic weighted average number of shares of common stock outstanding Diluted weighted average number of shares of common stock outstanding The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Sionix Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Amortization of debt discounts Share based payments Common stock issued for services (Gain) loss on change in fair value of derivative liability Loss on sale of property and equipment - (Gain) loss on settlement of debt ) Changes in operating assets and liabilities: Inventory ) Other current assets ) ) Accounts payable ) Accrued expenses Deferred revenue - - Net cash used by operating activities ) ) Cash flows from investing activities: Proceeds from sale of property and equipment, net ) Cash flows from financing activities: Borrowings, net Common stock issued for cash - Noncontrolling interests in subsidiary issued for cash ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Income taxes paid $
